                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA

Richard Deas,                           )
                                        )
                           Plaintiff,   )            Civil Action No. 5:19-830-BHH
                                        )
vs.                                     )
                                        )               ORDER AND OPINION
Wayne McCabe; Joseph Canning;           )
Associate Warden Ford; Major Smith;     )
Benjamin Davis; Lieutenant Danley;      )
Director Bragg; Sergeant Brown;         )
Sergeant Blackwell; Sergeant Rhinehard; )
Officer Gadsden; Officer Ezil; Head     )
Nurse Robins; and Christina Long,       )
                                        )
                           Defendants.  )
________________________________ )

       Richard Deas (“Plaintiff”), proceeding pro se, brought this civil action pursuant to 42

U.S.C § 1983. (ECF. No. 1.) In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Rule

73.02 for the District of South Carolina, this matter was referred to United States Magistrate

Judge Kaymani D. West for pretrial handling. The matter is now before this Court for review

of the Report and Recommendation (“Report”) issued by the Magistrate Judge on August

5, 2019. (ECF No. 67.) In her Report, the Magistrate Judge recommends that the Court

dismiss Defendants Director Bragg, Sergeant Rhinehard, Officer Gadsden, Officer Ezil, and

Sergeant Brown as party defendants in this matter. Objections to the Report were due by

August 22, 2019. No objections were filed.

       The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or
modify, in whole or in part, the recommendation made by the Magistrate Judge or recommit

the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b). In the

absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must “only satisfy itself that there is no clear error on the face of the record in order

to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005).

       After a careful review of the record, the applicable law, and the Report of the

Magistrate Judge, the Court finds no error. Accordingly, the Court ACCEPTS and

incorporates the Report (ECF No. 67) by reference into this Order.

       It is therefore ORDERED that the complaint in this action is dismissed without

prejudice and without issuance and service of process as to Defendants Director Bragg,

Sergeant Rhinehard, Officer Gadsden, Officer Ezil, and Sergeant Brown. Only Defendants

Wayne McCabe, Joseph Canning, Associate Warden Ford, Major Smith, Benjamin Davis,

Lieutenant Danley, Sergeant Blackwell, Head Nurse Robins, and Christina Long remain.

This matter is returned to the Magistrate Judge for further pretrial proceedings.

       IT IS SO ORDERED.

                                            /s/Bruce Howe Hendricks
                                            United States District Judge

August 27, 2019
Charleston, South Carolina

                                              *****

                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that any right to appeal this Order is governed by

Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                               2
